Citation Nr: 1029766	
Decision Date: 08/09/10    Archive Date: 08/24/10

DOCKET NO.  06-24 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for herniated nucleus 
pulposus, L5-S1, postoperative, currently evaluated as 40 percent 
disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service April 1991 to November 1995.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Huntington, 
West Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In May 2009, the Board remanded the appeal to the 
RO for additional development.  The appeal is once again before 
the Board for adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Although further delay is regrettable, additional development is 
necessary in order to adjudicate the claims.

The Veteran's service-connected low back disability is currently 
assigned a 40 percent disability evaluation under the provisions 
of Diagnostic Codes 5010-5293.  38 C.F.R. § 4.71a (2009).  The 
Board notes that the Veteran is also currently separately service 
connected, in pertinent part, for bowel incontinence and a 
neurogenic bladder associated with his low back disability.  See 
November 2007 rating decision.  In May 2009, the Board remanded 
the issue on appeal for further development in order to obtain 
additional evidence regarding unemployability, incapacitating 
episodes, and complete records from the Social Security 
Administration (SSA).  

The Board notes that in October 2003, the Veteran filed what the 
Board construed as a claim for an increased evaluation for his 
service-connected low back disability.  A review of the evidence 
indicates that the Veteran claims that his low back disability is 
worse than the 40 percent assigned rating due to severe pain with 
new onset of numbness in the right lower extremity, and he 
reports that he is unable to work.  At the time of a December 
2003 VA examination, the Veteran reported that he was having 
problems at work because of back pain due to his inability to 
lift and his frequent absences from work due to back pain.  He 
stated that he averaged four days per month of lost work due to 
back pain, and stated that he used all of his sick leave (13 
days) and about two weeks of annual leave each year because of 
back pain.  In February 2004, when seen for back pain, the 
Veteran reported that he had been off of work for two weeks.  In 
a July 2004 private record, the Veteran was given light duty for 
one week due to back pain.  In the Veteran's July 2006 VA Form 9, 
he reported that he had missed 46 days in the prior 12 month 
period with each episode lasting two to seven days.  In December 
2007, he reported being incapacitated for 23 days.  In May 2008, 
he reported that he had not been able to work since February 2008 
due to his back disability.  The record contains numerous private 
and VA medical records documenting the Veteran's regular 
treatment for ongoing recurrent back pain.  

The record on appeal also contains some records from the Veteran 
last employer, the United States Postal Service (USPS), which 
confirmed only some of the periods in which the Veteran was 
unable to work because of his service-connected low back 
disability- a U.S. Postal Service Return to Work Medical 
Documentation Report signed by a physician, indicating that the 
Veteran was incapacitated due to lumbar strain from December 18, 
2002, to January 2, 2003, and that he could return to work with 
some restrictions.  The record on appeal also contains a December 
2004 note from the Veteran's physician suggesting the Veteran be 
given a limitation of 20 pounds or less indefinitely or until 
further notice.  The record includes a November 2004 Letter of 
Warning issued to the Veteran by his employer in which he was 
charged with failing to meet the requirements of his position 
because of his continuing pattern of unscheduled absences and 
overall unsatisfactory attendance.  Specifically, it noted that 
between May 2004 and October 2004, the Veteran had taken four 
days of unscheduled sick leave.  Additionally, the record 
includes another Return to Duty Medical Certification Form with 
attachment noting that the Veteran had been under a doctor's care 
on August 17, 2006 for low back pain and lumbar degenerative disc 
disease and that he could return to work that day with 
restrictions until reevaluation on August 31, 2006.  On VA 
examination in May 2007, the Veteran reported that he had severe 
exacerbations of spinal symptomatology weekly that lasted one to 
two days and stated that he was bedridden during these 
exacerbations.  He also reported that he had lost eight weeks 
from work over the last 12 month period because of low back pain 
with incapacitating episodes.  In a statement received in October 
2007, the Veteran reported that he had missed 68 days from work 
because of his back and stated that he had had several episodes 
that had left him bedridden for up to eight days, needing 24 hour 
assistance.  In a statement received in May 2008, the Veteran 
reported that he was unable to work and had been off of work 
since February 6, 2008.  The Veteran submitted a statement from 
his private physician dated in August 2006 indicating that the 
Veteran was totally and permanently disabled.  In February 2009, 
the Veteran submitted a decision from the Social Security 
Administration (SSA) indicating that the Veteran had been found 
disabled due to his lumbar spine disability from February 6, 
2008.

Records received since the Board 2009 remand consist of the 
Veteran's complete SSA medical records and a record from his USPS 
supervisor.  The Board notes that attempts to locate employment 
records via OPM were unsuccessful.  SSA medical records, in 
essence, show treatment for worsening symptoms related to the 
Veteran's low back disability.  More specifically, SSA records 
show treatment for increased pain, to include radiating pain and 
pain management via morphine pump, as well as neurological 
symptoms affecting the Veteran's lower limbs and gait.  In a 
December 2008 SSA decision, findings showed the Veteran had not 
engaged in substantial gainful activity since February 2008 and 
that the Veteran did not have the residual functional capacity to 
perform any work activity on a sustained basis.  A letter from 
the Veteran's employer indicates that, as of September 2009, the 
Veteran was still on the payroll listed as an employee of USPS.  
The supervisor indicated that she was unable to reach the 
Veteran, but had been told that the Veteran had been in an 
automobile accident and was unable to work.

The Board notes that although the record is unclear with regard 
to the Veteran's employment status, the Veteran clearly contends 
that he is unable to work due to his low back disability; and the 
Board notes that there is supporting evidence of record in this 
regard.  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that, once a Veteran submits 
evidence of a medical disability, makes a claim for the highest 
rating possible, and submits evidence of unemployability, VA must 
consider entitlement to TDIU.  See Roberson v. Principi, 251 F.3d 
1378, 1384 (Fed. Cir. 2001).  The Board notes that although the 
issue of TDIU has not been certified on appeal, the Board does 
have jurisdiction to decide the claim.  In this regard, the Board 
notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the 
United States Court of Appeals for Veterans Claims (Court) held 
that a TDIU claim is part of an increased rating claim when such 
claim is raised by the record.  The Court essentially stated that 
a request for total disability rating, whether expressly raised 
by a veteran or reasonably raised by the record, is not a 
separate claim for benefits, but rather involves an attempt to 
obtain an appropriate rating for a disability as part of a claim 
for increased compensation.  Id. at 453-54.  

Accordingly, the Board concludes that it does have jurisdiction 
over the issue of the Veteran's entitlement to TDIU, and that 
issue has been added, as listed above.  See also Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001) (a separate, formal 
claim is not required in cases where an informal claim for TDIU 
has been reasonably raised); see also VAOPGCPREC 12-2001 (July 6, 
2001) (further expansion on the concept of when an informal claim 
for TDIU has been submitted).  As such, the issue is properly 
before the Board and should be adjudicated by the RO on remand.

In a claim for TDIU, the Board may not reject the claim without 
producing evidence, as distinguished from mere conjecture, that 
the veteran's service-connected disability or disabilities do not 
prevent him from performing work that would produce sufficient 
income to be other than marginal.  See Friscia v. Brown, 7 Vet. 
App. 294 (1995).  The Court stressed that VA has a duty to 
supplement the record by obtaining an examination which includes 
an opinion on what effect the appellant's service-connected 
disability has on his ability to work.  Friscia, at 297, citing 
38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 
4.16(a).  An examination is warranted in this regard.

Upon review of the record, the Board finds that a medical 
examination and opinion is needed in deciding the Veteran's claim 
for a TDIU.  The Veteran should be scheduled for a VA 
examination, and the examiner should be asked to conduct a 
physical examination of the Veteran, review of the medical 
evidence, and provide a medical opinion addressing the question 
of whether the Veteran's service-connected disabilities combine 
to make him unemployable.  See 38 U.S.C.A. § 5103A(d) (West 
2002); Friscia v. Brown, 7 Vet. App. 294 (1995).  Such opinion 
must be based upon consideration of the Veteran's current medical 
condition as well as his documented history and assertions, to 
include employment history and education, and medical evidence 
associated with the record.  38 U.S.C.A. § 5103A.

Additionally, the Board notes that the Veteran's most recent VA 
examination (May 2007), pertaining to the Veteran's low back 
disability, is now over three years old and does not contemplate 
the Veteran's additional treatment through 2008, to include SSA 
medical records, or his recent contentions regarding the current 
severity of his symptomatology.  As such, VA is required to 
afford the Veteran a contemporaneous VA examination to assess the 
current nature, extent, and severity of his low back disability.  
See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  The Board 
notes that the most recent treatment records associated with the 
claims file indicate that the Veteran's symptoms may have 
worsened.  Thus, a new VA medical examination is necessary in 
order to determine the Veteran's complete disability picture. 

The duty to assist includes providing a thorough and 
contemporaneous medical examination, especially where it is 
necessary to determine the current level of a disability.  Peters 
v. Brown, 6 Vet. App. 540, 542 (1994).  The Board is required to 
discuss its reasons and bases for assigning a particular 
disability rating with reference to the criteria contained in the 
relevant diagnostic code(s).  It is not permitted to discuss 
factors outside the scope of the rating criteria, nor is it 
permitted to speculate on the presence or absence of the criteria 
on the basis of incomplete information.  Pernorio v. Derwinski, 2 
Vet. App. 625 (1992).  

As the Board is precluded from reaching its own unsubstantiated 
medical conclusions and is instead, bound by the medical evidence 
of record on these matters, further development is required.  See 
Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. 
Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

As the case must be remanded for a new examination, the RO/AMC 
should obtain the Veteran's most recent and relevant VA treatment 
records that are not duplicative of record.  

Finally, the Board notes that the issue of entitlement to service 
connection for an acquired psychiatric disorder, to include as 
secondary to a service-connected disability, been raised by the 
record, but has not been adjudicated by the RO.  This issue is 
inextricably intertwined with the issue of entitlement to TDIU on 
appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(issues are "inextricably intertwined" when a decision on one 
issue would have a "significant impact" on a veteran's claim for 
the second issue).  As such, this issue must be developed and 
adjudicated prior to consideration of the Veteran's TDIU claim.

In light of the discussion above and to ensure full compliance 
with due process requirements, it is the decision of the Board 
that further development is necessary prior to appellate review.  
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Issue a VCAA notice letter for the 
issue of entitlement to a total rating for 
compensation purposes based on individual 
unemployability (TDIU) in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), 38 C.F.R. § 3.159 (2009), and 
applicable legal precedent.  

Also, as the claim of entitlement to 
service connection for an acquired 
psychiatric disorder to include as 
secondary to service-connected disability 
is "inextricably intertwined" with the 
TDIU issue on appeal, VA must ensure that 
the notification requirements set forth at 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) are fully complied with and 
satisfied as to these matters. This 
includes notifying the claimant (1) of the 
information and evidence not of record 
that is necessary to substantiate the 
claims, (2) of the information and 
evidence that VA will seek to provide, and 
(3) of the information and evidence that 
the claimant is expected to provide.

2.  Obtain the Veteran's complete 
treatment records, since 2008, which are 
not already of record.  All efforts to 
locate such records should be clearly 
document within the claims file.

3.  The issue of entitlement to service 
connection for an acquired psychiatric 
disorder to include as secondary to 
service-connected disability should be 
adequately developed and adjudicated.  The 
Veteran should be notified of any decision 
and of his appellate rights.  If a timely 
notice of disagreement is filed, the 
Veteran should be furnished a statement of 
the case and provided the requisite period 
of time for a response.

4.  The Veteran should be afforded VA 
orthopedic and neurological examinations to 
determine the current severity of his 
service-connected lumbar spine disability.  
All indicated tests and studies must be 
performed.  The claims folder must be made 
available to the examiners for review, and 
a notation to the effect that this record 
review took place should be included in the 
report.  The examiners should provide the 
answers/findings indicated below to each 
question or instruction posed.  The 
examiners should, to the extent feasible, 
disassociate any coexistent but unrelated 
low back symptoms.

The orthopedic examination should include 
findings that respond to the following:  

I.  Note any limitation of motion in 
the lumbar spine.  

II.  Indicate whether the lumbar spine 
exhibits weakened movement, excess 
fatigability, or incoordination.  If 
feasible, these determinations should 
be expressed in terms of the degree of 
additional loss of range of motion or 
favorable, intermediate or unfavorable 
ankylosis.  

III.  Express an opinion on whether 
pain could significantly limit 
functional ability during flare-ups or 
when the lumbar spine is used 
repeatedly over a period of time.  
This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion 
loss or favorable, intermediate or 
unfavorable ankylosis due to pain on 
use or during flare-ups.  

The neurologic examination should include 
findings that identify any neurological 
complaints or findings attributable to the 
lumbar spine.  The examiner should also 
provide a written discussion of the degree 
of residual weakness or sensory 
disturbances due to pathology of the lumbar 
spine, and how it impacts on motor function 
of each segment.  The examiner should 
provide a response to the following:  

I.  Does the Veteran have recurring 
attacks of intervertebral disc 
syndrome referable to the lumbar or 
thoracic spine?  If so, indicate the 
degree of intermittent relief he 
experiences between those attacks.  
The examiner should further note 
whether any intervertebral disc 
syndrome that may be present results 
in incapacitating episodes and the 
total duration of any of these 
episodes.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243, Note (2) (2009).  

II.  Identify radiculopathy of the 
right and left lower extremities (if 
any) and whether it is at least as 
likely as not associated with the 
service-connected lumbar spine 
disorder.

If the examiners find that it is not 
feasible to answer any question, they 
should so indicate and include an 
explanation.  The clinical findings and 
reasons upon which the opinions are based 
should be typed or otherwise recorded in a 
legible manner for review purposes.  

5.  The Veteran should be afforded a 
general medical examination (or, in 
addition to the spine examination requested 
above, any other specialty examinations as 
deemed necessary) to ascertain the impact 
of all of his service-connected 
disabilities (low back herniated nucleus 
pulposus, L5-S1 associated with the 
service-connected low back disability; 
neurogenic bladder associated with the 
service-connected low back disability; and 
left spermatocele with groin pain) on his 
ability to retain and maintain gainful 
employment.  The claims folder should be 
reviewed and that review should be 
indicated in the examination report.  The 
examiner must evaluate and discuss the 
effect of all of the Veteran's service-
connected disabilities on the Veteran's 
employability.  The examiner should opine 
as to whether it is as likely as not (50 
percent or more probability) that the 
Veteran's service-connected disabilities, 
without consideration of his nonservice-
connected disabilities or age, render him 
unable to secure or follow a substantially 
gainful occupation.  The rationale for any 
opinion must be provided.  

6.  The examination reports must be 
reviewed to ensure that they are in 
complete compliance with the directives of 
this remand.  If the reports are deficient 
in any manner, the RO/AMC must implement 
corrective procedures.

7.  Thereafter, the RO/AMC should 
readjudicate the Veteran's increased rating 
claim, to include entitlement to TDIU, on 
the basis of all evidence of record and all 
applicable laws and regulations.  If upon 
readjudication of the Veteran's claim, he 
does not meet the schedular criteria for a 
TDIU pursuant to 38 C.F.R. § 4.16(a) (209), 
the RO/AMC should again consider whether 
the Veteran's claim should be submitted to 
the Under Secretary for Benefits or the 
Director of the Compensation and Pension 
Service for extraschedular consideration in 
the manner prescribed in 38 C.F.R. § 3.321 
(2009).  If the benefits sought on appeal 
remain denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC), 
which includes a summary of additional 
evidence submitted, and any additional 
applicable laws and regulations.  The SSOC 
must provide reasons and bases for the 
decision reached.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


